--------------------------------------------------------------------------------

Exhibit 10.3


EXECUTION VERSION
 
GABRIEL LICENSE AGREEMENT
 


BY AND BETWEEN


VIRNETX HOLDING CORPORATION


AND


PUBLIC INTELLIGENCE TECHNOLOGY ASSOCIATES
 


May 31, 2017
 

--------------------------------------------------------------------------------

This GABRIEL LICENSE AGREEMENT (this “Agreement”) is dated as of May 31, 2017
(“Effective Date”), by and between VirnetX Holding Corporation, a Delaware
corporation with an address at 308 Dorla Ct., Zephyr Cove, NV 89448, U.S.A. (the
“Company”), and Public Intelligence Technology Associates, kk (Japanese
Corporation) with an address at 27F Yomiuri Tokyo Head Office Building, 1-7-1
Otemachi, Chiyoda-ku, Tokyo, 100-8055, Japan (“Representative”).


WHEREAS, the Company and Representative are entering into that certain Share
Purchase Agreement dated as of May 31, 2017 (the “Share Purchase Agreement”) and
that certain Revenue Sharing Agreement dated as of May 31, 2017 (the “Revenue
Sharing Agreement”), pursuant to which agreements the Company has agreed to
share with Representative certain portions of the Company’s revenues from the
licensing of the Company Products (as defined below) to a Japanese Company for
end use in Japan; and


WHEREAS, in connection with the foregoing, the Company and Representative wish
to enter into this Agreement for the marketing and promotion of the Company
Products by Representative in Japan under the terms and conditions set forth
herein, under which Representative will work with Company to maximize the
Company’s revenue generating opportunities in Japan.


NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants contained in this Agreement, the Share Purchase
Agreement and the Revenue Sharing Agreement, the parties hereto agree as
follows:


1.             Certain Definitions.  Capitalized terms that are used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in Revenue Sharing Agreement, and if not defined in the Revenue Sharing
Agreement, then as ascribed to such terms in the Share Purchase Agreement.


2.             Appointment.


2.1           Appointment.  Subject to the terms of this Agreement, the Company
hereby appoints Representative as its nonexclusive representative to market and
promote the Company products identified in Exhibit A (the “Company Products”)
solely to Japanese Companies, and refer any potential customer of the Company
Products to the Company.  Representative will not have the authority, express or
implied, to make any commitment or incur any obligations on behalf of the
Company other than making referrals as set forth in this Agreement. 
Representative’s sole and exclusive remuneration for the activities performed
pursuant to this Agreement shall be solely as provided in the Revenue Sharing
Agreement.


2.2           Account Managers.  Each party will designate a single point of
contact within its organization to manage the relationship established by this
Agreement (“Account Manager”).  Either party may change its Account Manager by
providing written notice to the other party.  The Account Managers will meet as
necessary to discuss the business relationship and manage the activities
contemplated by this Agreement.  Disputes that cannot be resolved by the Account
Managers will be escalated to more senior executives for resolution.


2.3           Referral Submission.  When Representative identifies a prospective
customer, Representative will submit a letter of referral to the Company’s
Account Manager to register Representative’s referral for that customer’s
account.  The letter of referral will include accurate and complete information
regarding the prospective customer, including, at a minimum, name, address,
city, state, zip, phone, and type of business.
 
- 1 -

--------------------------------------------------------------------------------

2.4           No Obligation.  Nothing in this Agreement shall be deemed to
obligate the Company to accept any referrals provided by Representative or to
enter into any transactions with the entities referred to by Representative. 
The Company reserves the right, in its sole discretion, to enter into any
transactions with respect to the Company Products.


3.             Company’s Obligations.


3.1           Marketing Materials.  The Company may, at its own expense and
discretion, provide Representative with marketing and technical information
concerning the Company Products as well as reasonable quantities of brochures,
instructional material, advertising literature, and other product data.  The
Company retains all right, title, and interest in and to all marketing materials
that it provides to Representative under this Agreement.  Any goodwill in the
Company’s trademarks resulting from Representative’s use of the Company’s
marketing materials inures solely to the benefit of the Company and will not
create any right, title, or interest for Representative in the Company’s
trademarks.


3.2           Sales Training.  The Company may, at its discretion, provide
Representative’s sales organization with sales training that includes: (a) a
demonstration of the Company Products, (b) a summary of market and competitive
positioning, (c) a discussion of the key features, benefits, and value to end
customers of the Company Products, (d) marketing materials, and (e) any other
beneficial information.  The Company and Representative will agree on the
payment of any fees and expenses associated with any sales training.


3.3           Sales Support.  The Company may, at its discretion, provide
Representative with the services of sales personnel, designated technical
personnel, and designated account managers who are experienced and qualified to
assist in providing marketing support for its products and services.


4.             Representative’s Obligations.


4.1           Reasonable Efforts.  Representative will use diligent efforts to
market and promote the Company Products to Japanese Companies, to refer
potential customers to the Company, and to develop revenue-generating
opportunities for the Company Products in Japan.  Representative will ensure
that its sales and marketing representatives are knowledgeable about the Company
Products.


4.2           Assistance.  Representative will reasonably assist the Company in
completing sales to accepted referrals.  Without limiting the foregoing,
Representative will set up and attend meetings with referrals, provide the
Company with detailed background on the identity of the referral and the
representatives of the referral, and assist in preparing and presenting sales
materials to referrals.


4.3           Business Practices.  When seeking customer referrals and otherwise
performing under this Agreement, Representative will (a) not engage in any
deceptive, misleading, illegal, or unethical practices; (b) not make any
representations or warranties concerning the Company Products, except as set
forth in printed marketing collateral or documentation furnished by the Company;
and (c) comply with all applicable laws and regulations.  Representative will
indemnify and defend the Company from and against all damages, liabilities,
costs, and expenses, including attorneys’ and experts’ fees and expenses, that
the Company may incur as the result of any action brought against the Company
and arising out of the acts of Representative or its agents in breach of this
Section 4.3.


4.4           Expense of Doing Business.  Representative will bear the entire
cost, taxes, and expense of conducting its business in accordance with the terms
of this Agreement.
 
- 2 -

--------------------------------------------------------------------------------

4.5           Competing Products.  Representative will not refer any prospective
customers to a provider or supplier of products that provides functionality that
competes with or is similar to the functionality of the Company Products, except
if the prospective customer expressly rejects Representative’s referral to the
Company.


5.             Term; Termination.


5.1           Term.  This Agreement shall commence on the Effective Date and
continue in full force for five (5) years thereafter, unless earlier terminated
pursuant to the terms hereof.


5.2           Termination.  Notwithstanding anything to the contrary contained
herein, this Agreement shall terminate immediately upon the termination of the
Share Purchase Agreement unless the parties agree otherwise in writing.  In
addition, this Agreement may also be terminated:
 
(a)           at any time by mutual written consent of the Company and
Representative;


(b)           by either party upon thirty (30) days’ prior written notice, if
the other party materially breaches this Agreement and fails to cure such breach
to the terminating party’s reasonable satisfaction within such thirty (30) day
period; or


(c)           by either party immediately upon written notice upon (a) the
institution of any proceedings by or against the other party seeking relief,
reorganization or arrangement under any laws relating to insolvency, which
proceedings are not dismissed within sixty (60) days, (b) the assignment for the
benefit of creditors, or the appointment of a receiver, liquidator or trustee,
of the other party’s property or assets, or (iii) the liquidation, dissolution
or winding up of the other party’s business.


5.3           Effect of Termination.  The following sections will survive any
termination of this Agreement: Sections 6, 7, 8, and 9.


6.             Limited Warranty and Disclaimer.


6.1           Limited Warranty to End Users.  In its end user agreement for the
Company Products, the Company may provide a limited warranty regarding the
performance of the Company Products.  This warranty, and any warranties implied
by law, will run directly from the Company to end users that accept the end user
agreement.  The Company makes no warranties to Representative and will have no
liability to Representative for any warranties made to end users.


6.2           WARRANTY DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE
COMPANY MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS,
IMPLIED (EITHER IN FACT OR BY OPERATION OF LAW), OR STATUTORY, AS TO ANY MATTER
WHATSOEVER.  THE COMPANY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, ACCURACY, AND
TITLE.  THE COMPANY DOES NOT WARRANT AGAINST INTERFERENCE WITH THE ENJOYMENT OF
THE COMPANY PRODUCTS OR AGAINST INFRINGEMENT.  THE COMPANY DOES NOT WARRANT THAT
THE COMPANY PRODUCTS ARE ERROR-FREE OR THAT OPERATION OF THE COMPANY PRODUCTS
WILL BE SECURE OR UNINTERRUPTED.  THE COMPANY MAKES NO WARRANTIES THAT IT WILL
ENTER INTO ANY TRANSACTIONS WITH ENTITIES REFERRED BY THE REPRESENTATIVE OR THAT
ANY PAYMENTS TO REPRESENTATIVE WILL RESULT UNDER THIS AGREEMENT OR THE REVENUE
SHARING AGREEMENT WITH RESPECT TO SUCH REFERRALS.  REPRESENTATIVE WILL NOT HAVE
THE RIGHT TO MAKE OR PASS ON ANY REPRESENTATION OR WARRANTY ON BEHALF OF THE
COMPANY TO ANY OTHER THIRD PARTY.
 
- 3 -

--------------------------------------------------------------------------------

7.             Confidentiality.
 
7.1           Definition.  “Confidential Information” means confidential or
proprietary information disclosed by one party to the other that is in written,
graphic, machine readable, or other tangible form and is marked “Confidential”
or “Proprietary” or in some other manner to indicate its confidential nature. 
Confidential Information may also include oral disclosures provided that such
information is designated as confidential at the time of disclosure and reduced
to a written summary by the disclosing party within 30 days after its oral
disclosure, which is marked in a manner to indicate its confidential nature and
delivered to the receiving party.


7.2           Exceptions.  Confidential Information will not include any
information that (a) was publicly known and made generally available prior to
the time of disclosure by the disclosing party, (b) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party, (c) is
already in the possession of the receiving party at the time of disclosure, (d)
is obtained by the receiving party from a third party without a breach of such
third party’s obligations of confidentiality, or (e) is independently developed
by the receiving party without use of or reference to the disclosing party’s
Confidential Information.


7.3           Non-Use and Non-Disclosure.  Each party will (a) treat as
confidential all Confidential Information of the other party, (b) not disclose
such Confidential Information to any third party, except on a “need to know”
basis to third parties that have signed a non-disclosure agreement containing
provisions substantially as protective as the terms of this Section provided
that the disclosing party has obtained the written consent to such disclosure
from the other party, and (c) will not use such Confidential Information except
in connection with performing its obligations or exercising its rights under
this Agreement. Each party is permitted to disclose the other party’s
Confidential Information if required by law so long as the other party is given
prompt written notice of such requirement prior to disclosure and assistance in
obtaining an order protecting such information from public disclosure.


7.4           Confidentiality of Agreement.  Neither party to this Agreement
will disclose the terms of this Agreement to any third party without the consent
of the other party, except as required by securities or other applicable laws. 
Notwithstanding the above provisions, each party may disclose the terms of this
Agreement (a) in connection with the requirements of a public offering or
securities filing, (b) in confidence, to accountants, banks, and financing
sources and their advisors, (c) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement, or (d) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition, or the like.


8.             Limitation of Liability.
 
8.1           Disclaimer of Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NEITHER PARTY WILL, UNDER ANY CIRCUMSTANCES, BE
LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, OR
EXEMPLARY DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO LOST PROFITS OR LOSS OF BUSINESS, EVEN IF SUCH PARTY IS APPRISED OF
THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.


8.2           Cap on Liability.  UNDER NO CIRCUMSTANCES WILL EITHER PARTY’S
TOTAL LIABILITY OF ALL KINDS ARISING OUT OF OR RELATED TO THIS AGREEMENT,
REGARDLESS OF THE FORUM AND REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED
ON CONTRACT, TORT, OR OTHERWISE, EXCEED THE TOTAL AMOUNTS PAID OR PAYABLE TO
THAT PARTY UNDER THE REVENUE SHARING AGREEMENT.
 
- 4 -

--------------------------------------------------------------------------------

9.             Miscellaneous Provisions.
 
9.1           Independent Contractors.  The relationship of the parties
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement should be construed to give either party the power
to act as an agent of or direct or control the day-to-day activities of the
other.  Financial and other obligations associated with each party’s business
are the sole responsibility of that party.


9.2           Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and subsection references are to this Agreement unless otherwise specified.  The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.”  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement.  The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms.  All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein.  References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).


9.3           Notices.  Any notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to be given when delivered in person or by private courier with
receipt, if telefaxed when verbal or email confirmation from the recipient is
received, or three (3) days after being deposited in the United States mail,
first-class, registered or certified, return receipt requested, with postage
paid and:
 
(a)           If to the Company, addressed as follows:


308 Dorla Ct.
Zephyr Cove, NV 89448
Attention: Kendall Larsen, Chief Executive Officer
Facsimile: (775) 580-7527
E-mail: Kendall_Larsen@virnetx.com


with a copy to:


Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attention: Bradley L. Finkelstein
E-mail: bfinkelstein@wsgr.com
 
- 5 -

--------------------------------------------------------------------------------

(b)           If to Representative, at the Representative’s address, facsimile
number or electronic mail address as provided by Purchaser to the Company prior
to the Closing Date (as defined in the Share Purchase Agreement).


A party may change the address to which notices and communications to it are to
be addressed by notification as provided for herein.


9.4           Severability.  If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.


9.5           Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to choice of laws or conflicts of laws provisions thereof that would
require the application of the laws of any other jurisdiction, except to the
extent that mandatory principles of Delaware law may apply.


9.6           Arbitration.  Any dispute, controversy or claim arising out of,
relating to, or in connection with this Agreement, including the breach,
termination or validity hereof, shall be finally resolved by arbitration
administered by the Hong Kong International Arbitration Centre (“HKIAC”).  The
arbitration shall be conducted in Hong Kong and in accordance with the HKIAC
Administered Arbitration Rules in effect at the time of the arbitration, except
as they may be modified by mutual agreement of the parties.  The arbitration
shall be conducted in the English language.  The arbitration shall be conducted
by three arbitrators.  Each party shall appoint one arbitrator and such two (2)
arbitrators shall appoint a third arbitrator.  The arbitral award shall be in
writing, state the reasons for the award, and be final and binding on the
parties.  The award may include an award of costs, including reasonable
attorneys’ fees and disbursements.  In addition to monetary damages, the
arbitral tribunal shall be empowered to award equitable relief.  The parties
agree that the arbitration shall be kept confidential, and that the costs of
arbitration shall be borne by the losing party unless otherwise determined by
the arbitration award.  All payments made pursuant to the arbitration decision
or award and any judgment entered thereon shall be made in United States
dollars, free from any deduction, offset or withholding for taxes. 
Notwithstanding this Section 9.6 or any other provision to the contrary in this
Agreement, neither party shall be obligated to follow the foregoing arbitration
procedures where such party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against any
other party, provided there is no unreasonable delay in the prosecution of that
application.


9.7           Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.


9.8           Assignment.  Neither party may assign its rights or obligations
under this Agreement or designate another person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the other party; provided that either Party may freely assign this
Agreement to a successor to all or substantially all of its relevant assets,
whether by sale, merger, or otherwise, and shall provide written notice of such
assignment to the other party at least thirty (30) days prior to the effective
date of the assignment.  In the event of any assignment in accordance with the
terms of this Agreement, the assignee shall specifically assume and be bound by
the provisions of the Agreement by executing a writing agreeing to be bound by
and subject to the provisions of this Agreement and shall deliver an executed
counterpart signature page to this Agreement and, notwithstanding such
assumption or agreement to be bound by this Agreement by an assignee, no such
assignment shall relieve any party assigning any interest pursuant to this
Agreement from its obligations or liability pursuant to this Agreement.
 
- 6 -

--------------------------------------------------------------------------------

9.9           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


9.10         Entire Agreement; Amendments.  This Agreement constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration, or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the parties.


[Remainder of Page Intentionally Left Blank.]
 
- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


VirnetX Holding Corporation
Public Intelligence Technology Associates, kk
     
Name:
Kendall Larsen
Name:
Eriya Unten
         
Title:
President & Chief Executive Officer
Title:
Executive Director
         
Signature:
/s/ Kendall Larsen
Signature:
         
Date:
5/31/17
Date:

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


VirnetX Holding Corporation
Public Intelligence Technology Associates, kk
     
Name:
Kendall Larsen
Name:
Eriya Unten
         
Title:
President & Chief Executive Officer
Title:
Executive Director
         
Signature:
 
Signature:
/s/ Eriya Unten          
Date:
 
Date:
5/31/2017

 

--------------------------------------------------------------------------------

EXHIBIT A


COMPANY PRODUCTS


Gabriel Collaboration Suite
 
 

--------------------------------------------------------------------------------